internal_revenue_service number release date index number ------------------------------------------------ ------------------------------------------------------------ ------- ---------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------------- --------------------------------------------------- telephone number --------------------- refer reply to cc corp b05 plr-118747-12 date date legend taxpayer --------------------------------------------------------------------- -------------------------------------------------- ------------------------------------------------------------------- trust --------------------------------------------------------------------- ----------------------------------- advisor a b c d e f g h state a date ---------------------------------------------------------- ---- -- -- ---- -- -------- -- -- -------------------- ------------- plr-118747-12 date date date year year ---------------------- -------------------------- -------------------- ------- ------- dear ------------- this letter responds to your authorized representatives’ letter dated date requesting rulings under sec_382 of the internal_revenue_code the information provided in that letter and in later correspondence is summarized below the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination summary of facts trust is a state a business_trust taxpayer is a series of the trust and is an open-end investment_company registered with the securities_and_exchange_commission under the investment_company act of as amended the act and the securities act of taxpayer has qualified as a regulated_investment_company under subchapter_m of the code during each of its taxable years and intends to continue to qualify as such as an open-end investment_company taxpayer is required by sec_5 of the act to redeem its shares at the net asset value per share at the request of its shareholders pursuant to sec_22 of the act any such shares presented for redemption must normally be redeemed within seven days after such security is tendered in addition taxpayer continuously offers to sell its shares to the public at the net asset value of such shares taxpayer and certain other mutual funds the other public funds and together with taxpayer the public funds contract with advisor to act as the investment adviser for each public fund each public fund has a board_of trustees that is responsible for the overall supervision and management of its respective public fund prior to year each public fund’s board_of trustees was comprised of the same group of a trustees b of who were independent from and unrelated to advisor trustees group currently plr-118747-12 some of the public funds have a board_of trustees that is comprised of g trustees h of who are independent from and unrelated to advisor and each such board_of trustees is comprised of the same individuals trustees group the other public funds currently have a board_of trustees comprised of a trustees b of who are independent from and unrelated to advisor and each such board_of trustees is comprised of the same individuals trustees group each public fund generally invests in a particular type of asset for example domestic equity international equity or domestic bonds and generally holds those assets directly each public fund is open to investment by the public at large in addition to public investors taxpayer’s shareholders also included a series of target date mutual funds individually a fund and collectively the funds each fund also contracts with advisor to act as the investment adviser each fund has a board_of trustees that is responsible for the overall supervision and management of its respective fund prior to year each fund’s board_of trustees was comprised of trustees group currently each board_of trustees is comprised of trustees group advisor has developed an overall asset allocation strategy strategy that each fund uses the strategy provides for investing in broad categories such as domestic equity international equity bonds and government securities in certain ratios depending on the proximity of the fund’s target-date in general the closer a fund’s target date the greater the ratio of the fund’s investments in lower risk fixed income assets and the farther away the target date the greater the ratio of the fund’s investments in higher risk equity assets the funds invested in taxpayer along with similar other public funds to satisfy a component of the asset allocation strategy that is to invest in the appropriate ratio in the applicable broad category given the fund’s target date each fund’s investment ratios will change as time passes in accordance with the presumed changes in investment objectives of the fund’s shareholders under the strategy such as from growth to retention as the fund’s target date gets nearer prior to year the funds invested exclusively in the public funds to satisfy their asset allocation strategies no fund was required to invest in taxpayer however the majority did invest in taxpayer the amount of stock each fund acquired in taxpayer depended on the aggregate amount of assets each fund had available for investment and the percentage of assets allocated to stock in taxpayer pursuant to the fund’s specific allocation strategy in year while trustees group was still the board_of trustees for each of the funds the board_of trustees of each fund based on the recommendation of advisor approved an overall plan to launch funds that would be owned by the funds exclusively new funds it was anticipated this would give each of the funds more control_over the underlying investments made by the new funds than they currently had with the public funds on date the board_of trustees for each fund now comprised by trustees group approved the formation of new funds that would invest in assets similar to plr-118747-12 those in which taxpayer invests beginning on date the funds began transitioning assets out of taxpayer and into the new funds to effect the transition each fund made one or more demands upon taxpayer to redeem its stock in taxpayer each redemption was made pursuant to the terms of the instruments the funds held in taxpayer the redemptions occurred over a period of d months with the final redemption occurring on date the funds’ largest aggregate percentage ownership in taxpayer occurred in date of the d funds that invested in taxpayer e were 5-percent shareholders of taxpayer owning in the aggregate at most f percent of taxpayer the remaining funds at all times each held less than percent of the stock in taxpayer aside from the e fund percent shareholders taxpayer had no other 5-percent shareholders during this time all other shareholders including some of the funds were members of taxpayer’s public_group taxpayer makes the following representations representations a taxpayer’s redemptions of its shares held by each fund were at the demand of that fund pursuant to the terms of the shares owned by that fund in taxpayer b the investments made by the funds in taxpayer and in the other public funds were made as a result of the individual strategy of each specific fund based on their target dates and their allocation strategies c the tax position of taxpayer or any of the other public funds did not impact the timing or amounts of the redemptions d no fund acquired any shares of taxpayer for the purpose of gaining control of taxpayer e no fund acquired any shares of taxpayer for the purpose of accumulating ownership together with any other fund of any particular minimum percentage of the total outstanding securities of taxpayer rulings based solely on the information provided and the representations made we rule as follows neither the funds together nor any subset of the funds consisting of two or more funds were an entity within the meaning of sec_1_382-3 plr-118747-12 taxpayer’s redemption of the funds’ shares in taxpayer pursuant to the terms of such redeemed shares were redemptions made in the ordinary course of business for purposes of sec_1_382-3 caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely _mark s jennings__________________ mark s jennings branch chief branch office of associate chief_counsel corporate
